Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed 07/11/22.  The applicant argument regarding Honoki et al. (US Pub. 2016/0028254) in view of Kita et al. (US pat. 6291101) are not persuasive; therefore, all the rejections based on Honoki et al. (US Pub. 2016/0028254) in view of Kita et al. (US pat. 6291101) are retained and repeated for the following reasons.

Summary of claims

Claims 12, 13, 15-29 are pending.
Claims 12, 13, 15-29 are rejected.

Oath/Declaration

The oath/declaration filed on September 28th, 2017 is acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15-26 are rejected under 35 U.S.C. 103 rejection under Honoki et al. (US Pub. 2016/0028254) in view of Kita et al. (US pat. 6291101)

As to claims 12, Honoki shows an apparatus comprising:

a monitor (18, 30) to monitor a performance parameter of one or more battery cells (¶0067, battery cells) over time (cycle number, figs. 2-3), wherein the performance parameter (¶ 0069, 0070, 0073, voltage/current detection and data) corresponds to a difference in a ratio (i.e. difference in 200 and 202 in fig. 2) of a capacity (capacity on figs. 2-3) of the battery cell to a number of charge or discharge cycles (cycle number, figs. 2-3) of the one or more battery cells, wherein the performance parameter (¶0073-0074, calculates an actual capacity … on the basis of the current data, voltage data) indicates rate of degradation (¶ 0095-0096; threshold “a” in figs. 2-3) of the battery over time (cycle number, figs. 2-3);

a comparator (21) to compare the performance parameter (¶0073-0074, calculates an actual capacity … on the basis of the current data, voltage data) with respective thresholds of a plurality of threshold  with a threshold (threshold “a” in figs. 2-3) (0077-0078, memory stores a threshold) by comparison (i.e. as represented by staircases 200 and 202 with respect to “a” in fig. 2) of the performance parameter over multiple charge-discharge cycles (figs. 2-3); and 

logic (22, 30, 33) to adjust one or more charge parameters (i.e. decreasing charging current, ¶0088) of the one or more battery cells when the performance parameter crosses one of the plurality of thresholds threshold (element 202 and threshold “a” in figs. 2-3).

Honoki differs from the claimed invention in that it does not explicitly use the term “an function” of the performance parameter.  However, the basic concept of obtaining battery performance parameters and comparing them with a threshold to determine the degradation of the battery is well taught by Honoki (Figs. 2-3).  In Honoki, it obtains a set of performance parameter over multiple charge-discharge cycles (i.e. 200 in fig. 2) and square root the set of performance parameter over multiple charge-discharge cycles (transforming fig. 2 to fig. 3).  Each dot (one black circle 100 in fig. 3) represents a set of performance parameter (i.e. one staircase 200 in fig. 2) (¶ 0084-0085, In FIG. 2, each black circle 100 shows the sequentially calculated full charge capacity).  And the entire graph (entire 100 in fig. 3) shares some mathematical components with the “function” of the performance parameter over multiple charge-discharge cycles.   Also, in the same field of determining battery degradation, Kita teaches a similar method by using an function of the battery’s performance parameter over multiple charge-discharge cycles (Kita’s col. 7, lines 35-60).  In both Honoki and Kita, they both require to obtain some basic battery performance parameters, such as charge-discharge voltage, current and temperature (Honoki ¶ 0073, lines 1-4; Kita’s col. 7, lines 35-50), then to determine the capacity of battery and its degradation over time.  Hence, whether it is used the square root of the battery performance parameter over multiple charge-discharge cycles (taught by Honoki) or it is used the function of the battery’s performance parameter over multiple charge-discharge cycles (taught by Kita), these methods achieve the same objective in determining the battery’s degradation over multiple charge-discharge cycles, and these methods are closely related to each other and can be considered as a variation of each other, and therefore would have been obvious for one skilled in the art.

As to claim 13 the prior art teaches wherein the logic (22, 30, 33) is operable to maintain the one or more charge parameters at their present values when the performance parameter remains substantially the same (see fig 1-4 paragraph 0080-0081 and background).

As to claim 15, the prior art teaches wherein the logic (22, 30, 33) is to adjust the one or more charge parameters by reduction of charge current (see fig 1 element 21 paragraph 0073).

As to claim 16, the prior art teaches wherein the logic is to adjust the one or more charge parameters by reduction of the charge-discharge voltage (see fig 1-3 paragraph 0073-0075). 

As to claim 17, the prior art teaches wherein the logic is to adjust the one or more charge parameters by reduction of charge current and reduction of charge-discharge voltage (see fig 1-3 paragraph 0077-0081 and summary).

As to claim 18, the prior art teaches wherein the one or more charge parameters are at least one of: a charge current; a charge-discharge voltage; or a combination of charge current and charge-discharge voltage (see fig 1-3 paragraph 0082-0084 and background). 

As to claim 19, the prior art teaches wherein the threshold is a programmable threshold (see fig 1-3 (0077, memory stores a threshold)).

As to claim 20 the prior art teaches wherein the logic (22, 30, 33) is to communicate with the one or more battery cells through an interface which complies with one or more of: a System Management Bus (SMBus) interface as defined by a Smart Battery Charger Specification (see fig 1-4 paragraph 0080-0084); an I2C interface; or a personal computer bus interface (see fig 1-4 paragraph 0083-0086 and background).

As to claim 21, the prior art teaches wherein the one or more battery cells are Li-ion battery cells (see fig 1-3 paragraph 0067-0071).

As to claims 22, Honoki shows an system comprising: 

a battery (14 in fig. 1) having one or more battery cells (¶0067, battery cells); 

an interface (T11, T12, T13) coupled to the battery (14, ¶ 0069-0070) and the integrated circuit (see fig. 1); 

and an integrated circuit (18-22, 30-34 etc.) coupled to the battery (14), wherein the integrated circuit comprises: 

a first circuitry (18, 30) to monitor a performance parameter of the one or more battery cells over time, wherein the performance parameter corresponds to a difference in a ratio of a capacity of the battery cell to a number of charge or discharge cycles of the one or more battery cells, wherein the performance parameter indicates rate of degradation of the battery over time; 

a second circuitry (21) to compare the performance parameter with a threshold by comparison of an average of the performance parameter over multiple charge-discharge cycles; 


and a third circuitry (22, 30, 33) to adjust one or more charge parameters of the one or more battery cells when the performance parameter crosses the threshold.

Honoki differs from the claimed invention in that it does not explicitly use the term “a function” of the performance parameter.  However, the basic concept of obtaining battery performance parameters and comparing them with a threshold to determine the degradation of the battery is well taught by Honoki (Figs. 2-3).  In Honoki, it obtains a set of performance parameter over multiple charge-discharge cycles (i.e. 200 in fig. 2) and square root the set of performance parameter over multiple charge-discharge cycles (transforming fig. 2 to fig. 3).  Each dot (one black circle 100 in fig. 3) represents a set of performance parameter (i.e. one staircase 200 in fig. 2) (¶ 0084, In FIG. 2, each black circle 100 shows the sequentially calculated full charge capacity).  And the entire graph (entire 100 in fig. 3) shares some mathematical components with the “function” of the performance parameter over multiple charge-discharge cycles.   Also, in the same field of determining battery degradation, Kita teaches a similar method by using an function of the battery’s performance parameter over multiple charge-discharge cycles (Kita’s col. 7, lines 35-43).  In both Honoki and Kita, they both require to obtain some basic battery performance parameters, such as charge-discharge voltage, current and temperature (Honoki ¶ 0073, lines 1-4; Kita’s col. 7, lines 35-38), then to determine the capacity of battery and its degradation over time.  Hence, whether it is used the square root of the battery performance parameter over multiple charge-discharge cycles (taught by Honoki) or it is used the function of the battery’s performance parameter over multiple charge-discharge cycles (taught by Kita), these methods achieve the same objective in determining the battery’s degradation over multiple charge-discharge cycles, and these methods are closely related to each other and can be considered as a variation of each other, and therefore would have been obvious for one skilled in the art.

As to claim 23 the prior art teaches wherein the logic (22, 30, 33) is to communicate with the one or more battery cells through an interface which complies with one or more of: a System Management Bus (SMBus) interface as defined by a Smart Battery Charger Specification (see fig 1-4 paragraph 0080-0084); an I2C interface; or a personal computer bus interface (see fig 1-4 paragraph 0083-0086 and background).


As to claim 24, the prior art teaches wherein the battery includes: 

a processor coupled to the one or more battery cells (see paragraph 0067, battery cell); 

and a memory coupled to the one or more battery cells, wherein the processor is to provide information about the one or more battery cells to the integrated circuit via the interface, and wherein the processor is to receive one or more instructions from the integrated circuit to adjust a charge termination voltage associated with the one or more battery cells according to the information provided to integrated circuit (see fig 1-5 paragraph 0058-0066 and summary).


As to claim 25, the prior art teaches wherein the processor is to receive one or more instructions from the integrated circuit to maintain charging characteristics of the one or more battery cells (see fig 1-3 paragraph 0025-0030).

As to claim 26, the prior art teaches wherein the information about the one or more battery cells include: number of charge cycles over a period of time; number of discharge cycles over a period of time; and charge current value (see fig 1-4 paragraph 0028-035 and background).

Claims 27-29 are rejected under 35 U.S.C. 103 rejection under Honoki et al. (US Pub. 2016/0028254) in view of Kita et al. (US pat. 6291101) and Yuan et al. (US Pub. 2014/0156209)

As to claims 27, Honoki shows an operation comprising: 

monitor (18, 30) to monitor a performance parameter of one or more battery cells (¶0067, battery cells) over time (cycle number, figs. 2-3), wherein the performance parameter (¶ 0069, 0070, 0073, voltage/current detection and data) corresponds to a difference in a ratio (i.e. difference in 200 and 202 in fig. 2) of a capacity (capacity on figs. 2-3) of the battery cell to a number of charge or discharge cycles (cycle number, figs. 2-3) of the one or more battery cells, wherein the performance parameter (¶0073, calculates an actual capacity … on the basis of the current data, voltage data) indicates rate of degradation (¶ 0095; threshold “a” in figs. 2-3) of the battery over time (cycle number, figs. 2-3);

compare (21) the performance parameter (¶0073, calculates an actual capacity … on the basis of the current data, voltage data) with a threshold (threshold “a” in figs. 2-3) (0077, memory stores a threshold) by comparison (i.e. as represented by staircases 200 and 202 with respect to “a” in fig. 2) of the performance parameter over multiple charge-discharge cycles (figs. 2-3); and

adjust (22, 30, 33) one or more charge parameters (i.e. decreasing charging current, ¶0088) of the one or more battery cells when the performance parameter crosses the threshold (element 202 and threshold “a” in figs. 2-3).

Honoki differs from the claimed invention in that it does not explicitly use the term “a function” of the performance parameter.  However, the basic concept of obtaining battery performance parameters and comparing them with a threshold to determine the degradation of the battery is well taught by Honoki (Figs. 2-3).  In Honoki, it obtains a set of performance parameter over multiple charge-discharge cycles (i.e. 200 in fig. 2) and square root the set of performance parameter over multiple charge-discharge cycles (transforming fig. 2 to fig. 3).  Each dot (one black circle 100 in fig. 3) represents a set of performance parameter (i.e. one staircase 200 in fig. 2) (¶ 0084, In FIG. 2, each black circle 100 shows the sequentially calculated full charge capacity).  And the entire graph (entire 100 in fig. 3) shares some mathematical components with the “function” of the performance parameter over multiple charge-discharge cycles.   Also, in the same field of determining battery degradation, Kita teaches a similar method by using an function of the battery’s performance parameter over multiple charge-discharge cycles (Kita’s col. 7, lines 30-60).  In both Honoki and Kita, they both require to obtain some basic battery performance parameters, such as charge-discharge voltage, current and temperature (Honoki ¶ 0073, lines 1-4; Kita’s col. 7, lines 35-50), then to determine the capacity of battery and its degradation over time.  Hence, whether it is used the square root of the battery performance parameter over multiple charge-discharge cycles (taught by Honoki) or it is used the function of the battery’s performance parameter over multiple charge-discharge cycles (taught by Kita), these methods achieve the same objective in determining the battery’s degradation over multiple charge-discharge cycles, and these methods are closely related to each other and can be considered as a variation of each other, and therefore would have been obvious for one skilled in the art.

Honoki further differs from the claimed invention in that it does not explicitly use the term “a machine-readable storage media” which executes instructions to perform the above operation.

However, Honoki is a computer-controlled charging system (Honoki ¶ 0077).  Noted that Honoki’s data collection and calculation are all done by a computer although the term “a machine-readable storage media” was not used.  Also, it is notoriously well known in the battery charging art that a machine-readable storage media executes instructions to perform battery charging.  This is shown by Yuan (¶ 0040).  Hence, if it is found that Honoki is not considered as having  “a machine-readable storage media with executable instructions”, then it would have been obvious for one of ordinary skilled in the art to implement Honoki’s battery charging operation into a machine-readable storage media with/without the teaching of Yuan because such computer-controlled battery charging operation is well known in the art and in fact is already taught by Honoki (¶ 0077).

As to claim 28 the prior art teaches wherein the logic (22, 30, 33) is operable to maintain the one or more charge parameters at their present values when the performance parameter remains substantially the same (see fig 1-4 paragraph 0080-0081 and background).

As to claim 29, the prior art teaches wherein the threshold is a programmable threshold (see fig 1-3 (0077, memory stores a threshold)).









Remarks

Applicant’s response and remarks filed on 07/11/22 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Yuan et al. do not describe “a comparator to compare the performance parameter with respective thresholds of a plurality of thresholds by comparison of a function of the performance parameter over multiple charge-discharge cycles; and logic to adjust one or more charge parameters of the one or more battery cells when the performance parameter crosses one of the plurality of thresholds.” probes as claimed, Examiner respectfully disagrees.   The prior art Honoki et al. (US Pub. 2016/0028254) in view of Kita et al. (US pat. 6291101) do teach a comparator (21) to compare the performance parameter (¶0073-0074, calculates an actual capacity … on the basis of the current data, voltage data) with respective thresholds of a plurality of threshold  with a threshold (threshold “a” in figs. 2-3) (0077-0078, memory stores a threshold) by comparison (i.e. as represented by staircases 200 and 202 with respect to “a” in fig. 2) of the performance parameter over multiple charge-discharge cycles (figs. 2-3); and 

logic (22, 30, 33) to adjust one or more charge parameters (i.e. decreasing charging current, ¶0088) of the one or more battery cells when the performance parameter crosses one of the plurality of thresholds threshold (element 202 and threshold “a” in figs. 2-3).

Honoki differs from the claimed invention in that it does not explicitly use the term “an function” of the performance parameter.  However, the basic concept of obtaining battery performance parameters and comparing them with a threshold to determine the degradation of the battery is well taught by Honoki (Figs. 2-3).  In Honoki, it obtains a set of performance parameter over multiple charge-discharge cycles (i.e. 200 in fig. 2) and square root the set of performance parameter over multiple charge-discharge cycles (transforming fig. 2 to fig. 3).  Each dot (one black circle 100 in fig. 3) represents a set of performance parameter (i.e. one staircase 200 in fig. 2) (¶ 0084-0085, In FIG. 2, each black circle 100 shows the sequentially calculated full charge capacity).  And the entire graph (entire 100 in fig. 3) shares some mathematical components with the “function” of the performance parameter over multiple charge-discharge cycles.   Also, in the same field of determining battery degradation, Kita teaches a similar method by using an function of the battery’s performance parameter over multiple charge-discharge cycles (Kita’s col. 7, lines 35-60).  In both Honoki and Kita, they both require to obtain some basic battery performance parameters, such as charge-discharge voltage, current and temperature (Honoki ¶ 0073, lines 1-4; Kita’s col. 7, lines 35-50), then to determine the capacity of battery and its degradation over time.  Hence, whether it is used the square root of the battery performance parameter over multiple charge-discharge cycles (taught by Honoki) or it is used the function of the battery’s performance parameter over multiple charge-discharge cycles (taught by Kita), these methods achieve the same objective in determining the battery’s degradation over multiple charge-discharge cycles, and these methods are closely related to each other and can be considered as a variation of each other, and therefore would have been obvious for one skilled in the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/             Primary Examiner, Art Unit 2851